Title: From George Washington to Richard Butler, 24 December 1782
From: Washington, George
To: Butler, Richard


                        
                            Dear Sir
                            Head Quarters Newburgh Decr 24th 1782
                        
                        Your favor of the 7th inst. has been duly received—Agreeably to your request I enclose Discharges for the Men
                            you have mentioned by name—Whenever there are any other instances in which you think the good of the service will be
                            promoted by similar exchanges, I shall not hesitate to give my assent thereto.
                        At the same time, I am very happy to hear you are to continue in service, I am extremely distressed with a
                            consideration of the disagreeable feelings & prospects of many of the brave Officers, from whose zeal experience
                            & ability the Public has derived such essential services, and who are now to bid adieu to their Military
                            connections.
                        Altho’ it may not be in the power of our Country & the present age to do ample justice to the Merits
                            of those gallant Officers & Men who have composed the American Army, and by their bravery &
                            perseverance effected the Independence of this vast Continent; yet a pleasing consciousness of having been instrumental
                            in producing so great an event, and a reflexion that the unbiased World & Posterity will view their exertions in
                            the fairest point of light, will sooth many an anxious hour. and I cannot but hope the sweets of liberty, peace, &
                            domestic enjoyment, are yet to be tasted by those who have shared so freely in the fatigues & dangers of procuring
                            these inestimable blessings for others. With sentiments of the highest esteem I am Dear Sir Your Most Obedt Servt

                        
                             Go: Washington
                        
                    